Title: To Thomas Jefferson from Harry Innes, 18 February 1782
From: Innes, Harry
To: Jefferson, Thomas


        
          Dr Sir
          Bedford Feby. 18th. 1782
        
        Your favor of the 3d. Instant came safe to hand yesterday and I can not forbear returning you my most grateful thanks for the particular manner in which you answered my Letter of Novr. I am again going to mention something farther in behalf of those people who wish to contest the Titles of Patton’s and Buchannan’s Representatives, and in this I am encouraged by your polite and freindly Letter from Richmond of Decr. 15th.
        On serious reflection on the case before the receipt of your last favor I was inclined to think that as the Grantees had complied apparently with all the requisitions of Government for obtaining Titles to Lands, that the several Claimants would be defeated in a prosecution before the Court of Chancery upon this principle, of having suffered the Grantees and their Representatives to obtain Decrees quietly before the Court of Appeals. But quae. whether it might not be adviseable to address the Assembly on this head and get an Amendatory Act to direct the Court of Appeals to reconsider their Decrees in this instance, for certain it is, they were surprised into their determination, for the Claimants tho’ settled on the Land were never summoned to contest the matter before the Court by the Representatives of the Grantees, nor did  they even know that such a Law existed till the matter was determined; Or whether the Legislature on having the matter fairly investigated before them and the many frauds and abuses which were commited by Patton and Buchannan, proved, quash the whole of their Pattents and Grants by an express Law for that purpose.
        I am induced to be thus far troublesome to you Sir, for two reasons, 1st. as an Attorney who wishes for the best information on so important a point, and 2dly as a freind to the oppressed and injured, reasons which I hope will be a sufficient Appology for my petulance on this subject.
        An answer delivered to the bearer Mr. Allison on his return from Doctor Walker’s would meet with a ready convayance.
        I am Dr. Sir with respect & esteem Your mo. ob.
        
          Harry Innes
        
      